THOMAS, J.
Petitioner Robert Taylor seeks certiora-ri review of an order of the circuit court denying his petition for writ of habeas corpus, in which he challenged an order of the Florida Parole Commission revoking his conditional release supervision. We find that under the facts of this case as determined by the parole examiner, the Commission abused its discretion in revoking Petitioner’s supervision, resulting in a miscarriage of justice.
We recognize that in the exercise of second-tier certiorari review, we are not at liberty to enter judgment on the merits or direct the lower tribunal to enter any particular order. See Tedder v. Fla. Parole Comm’n, 842 So.2d 1022 (Fla. 1st DCA 2003). Instead, in finding that Petitioner has demonstrated an entitlement to relief, our only option is to grant the petition and quash the order to which it is directed. See Graham v. Fla. Parole Comm’n, 58 So.3d 316 (Fla. 1st DCA 2011). Accordingly, the order denying Petitioner’s petition for writ of habeas corpus is quashed, and the matter is remanded to the circuit court for expedited reconsideration of his petition.
PETITION GRANTED. This case is REMANDED with instructions consistent with this opinion.
ROBERTS and CLARK, JJ., concur.